UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4045



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAWN LESTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-01-33)


Submitted:   June 9, 2004                     Decided:   July 8, 2004


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Megan J. Schueler,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Shawn Lester appeals from the district court’s order

revoking his supervised release and sentencing him to twenty-three

months imprisonment. Lester’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), representing that, in

her view, there are no meritorious issues for appeal, but raising

one potential claim.        Lester has been notified of his right to file

a pro se supplemental brief but has not done so.

               Counsel claims that the district court erred because it

sentenced Lester outside the eight-to-fourteen month guideline

range calculated under U.S. Sentencing Guidelines Manual (“USSG”)

§    7B1.4,    p.s.    (2002).    Chapter    Seven       of     the   U.S.   Sentencing

Guidelines Manual sets forth policy statements offering recommended

sentencing      ranges    for    revocation       of    probation      and   supervised

release.        Chapter Seven is advisory and non-binding.                        United

States v. Davis, 53 F.3d 638, 640-41 (4th Cir. 1995).                     However, the

court    should       consider    the    policy     statements        before    imposing

sentence.       Id.    If the court has considered the relevant factors

and the applicable policy statements, the court has the discretion

to    impose    a     sentence    outside    the       ranges    set    forth    in    the

Guidelines. Id. Because the district court was presented with and

explicitly      considered       the    suggested      sentencing      range    of    USSG

§ 7B1.4, and Lester’s sentence does not exceed the statutory




                                         - 2 -
maximum under 18 U.S.C. § 3583 (2000), we find no reversible error

in Lester’s sentence.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal. Accordingly, we affirm

Lester’s sentence.   This court requires that counsel inform her

client, in writing, of his right to petition the Supreme Court of

the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -